    Case: 4:18-cv-01416-AGF Doc. #: 50 Filed: 06/14/21 Page: 1 of 7 PageID #: 448




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

DANIEL M. SCHAEFER, JR.                      )
                                             )
               Petitioner,                   )
                                             )
        v.                                   )      Case No. 4:18-cv-01416-AGF
                                             )
STATE OF MISSOURI,                           )
                                             )
               Respondent.                   )

                              MEMORANDUM AND ORDER

        This matter is before the Court on Petitioner Daniel Schaefer’s petition to vacate,

set aside, or correct his sentence pursuant to 28 U.S.C. § 2254 on the basis of ineffective

assistance of post-conviction counsel. For the reasons set forth below, the petition will be

denied.

                                      BACKGROUND

        Criminal Case

        On March 16, 2013, Petitioner drove his car at a high speed while under the

influence of alcohol, lost control and left the roadway, and caused an accident in which

he and his passenger, Marquees Blackmon, were injured. On December 15, 2014,

Petitioner appeared in Missouri state court and pleaded guilty to second degree assault for

operating a motor vehicle while intoxicated and causing physical injury to another person

in violation of Mo. Rev. Stat. § 565.060.1 During the plea colloquy, Petitioner confirmed


1
        This statute was transferred to Mo. Rev. Stat. § 565.052 in 2014 and amended in 2017 to
delete specific references to driving while intoxicated. The current version simply defines
    Case: 4:18-cv-01416-AGF Doc. #: 50 Filed: 06/14/21 Page: 2 of 7 PageID #: 449




the factual basis for the plea and indicated that he was satisfied with his lawyer’s

services. The court suspended imposition of sentence and ordered five years’ probation.

On August 20, 2015, Petitioner appeared before the court on a probation violation and

was sentenced to seven years in the Missouri Department of Corrections, to run

concurrently with other unrelated state and federal sentences. 2

        Post-conviction Proceedings

        Petitioner timely filed a pro se motion for post-conviction relief under Missouri

Supreme Court Rule 24.035. Appointed counsel subsequently filed an amended motion

out of time,3 asserting that plea counsel was ineffective for failing to interview Mr.

Blackmon and failing to litigate a motion to suppress challenging the validity of

Petitioner’s blood alcohol test. The motion court (and the same judge who presided over

the plea and sentencing) conducted an evidentiary hearing during which plea counsel

refuted Petitioner’s factual allegations and defended her decisions in the case. Her

performance is not at issue here. As pertinent to the petition, post-conviction counsel did

not call Mr. Blackmon, did not call any witness relevant to the lab results, and was

unsuccessful in admitting any documentary evidence to support Petitioner’s theories for

post-conviction relief. ECF No. 12-1.4




second-degree assault as recklessly causing serious physical injury to another person.
2
       Petitioner is currently confined in the United States Penitentiary – Hazelton, in West
Virginia, on unrelated federal charges.
3
        Counsel filed two motions for additional time, but the motion court never ruled on them.
4
       Counsel did file a thorough motion and proposed judgment on her client’s behalf. ECF
No. 1-3 at pp. 26-37 and pp. 39-49.
                                                2
    Case: 4:18-cv-01416-AGF Doc. #: 50 Filed: 06/14/21 Page: 3 of 7 PageID #: 450




        Despite the untimeliness of Petitioner’s amended motion (necessitating an

“abandonment” inquiry under Missouri law),5 the motion court considered the merits and

denied the motion, reasoning that Petitioner failed to establish how Mr. Blackmon’s

testimony would have aided his case and also failed to establish any defect in the lab

results. The court further noted that Petitioner had admitted that he was intoxicated at the

time of the accident and had previously confirmed that he was satisfied with counsel’s

services, expressing dissatisfaction only when his probation was revoked. ECF No. 12-2

at 102. Thus, without explicitly applying Strickland standards,6 the motion court

implicitly concluded that Petitioner failed to demonstrate ineffectiveness and in any case

he suffered no prejudice.

        Appeal

        Petitioner timely appealed to the Missouri Court of Appeals, asserting as his sole

point of error that post-conviction counsel’s performance was deficient to a degree

warranting reconsideration of Missouri precedent precluding claims of ineffectiveness of

post-conviction counsel. ECF No. 12-3. Petitioner argued that the concept of

abandonment should be extended to encompass the performance of post-conviction

counsel. The Missouri Court of Appeals rejected that theory and affirmed the judgment,

relying on established precedent holding that claims of ineffective assistance of post-


5
        Under Missouri law, the motion court is required to conduct an independent inquiry as to
whether counsel “abandoned” the movant by failing to file a timely amended motion. If the
court finds that counsel abandoned the movant, then it may consider the merits of the amended
motion, as abandonment extends the time limit for filing an amended motion. Huffman v. State,
493 S.W.3d 892, 895 (Mo. App. E.D. 2016).
6
        Strickland v. Washington, 466 U.S. 668, 686 (1984).
                                               3
 Case: 4:18-cv-01416-AGF Doc. #: 50 Filed: 06/14/21 Page: 4 of 7 PageID #: 451




conviction counsel are not cognizable. ECF No. 12-5. Though Petitioner’s appeal did

not challenge the motion court’s finding that plea counsel was effective, the appellate

court nonetheless reviewed the record on the merits and found no error in that

determination. Petitioner did not seek transfer to the Missouri Supreme Court.

       Habeas Claims

       In his present petition under 28 U.S.C. § 2254, Petitioner asserts three grounds for

relief, all related to the performance of post-conviction counsel. First, Petitioner asserts

that post-conviction counsel was ineffective for filing his amended motion out of time,

calling only two witnesses at the evidentiary hearing, and failing to adduce admissible

evidence supporting his theories. Second, Petitioner faults Missouri courts for refusing to

recognize claims of ineffective post-conviction counsel. Third, Petitioner suggests that

forcing a defendant to suffer the consequences of ineffective post-conviction counsel is a

form of cruel and unusual punishment.

       In response (ECF No. 12), the State of Missouri maintains that the state courts’

decisions are reasonable and entitled to deference and that Petitioner’s claims of

ineffective post-conviction counsel are not cognizable under § 2254. The State further

submits that Petitioner’s Eighth Amendment claim was not raised in state proceedings

and is therefore procedurally defaulted, and that it is also meritless. Petitioner elected not

to file a substantive reply, stating that he wished to let his “first filing speak for itself.”

ECF No. 26.




                                                4
 Case: 4:18-cv-01416-AGF Doc. #: 50 Filed: 06/14/21 Page: 5 of 7 PageID #: 452




                                       DISCUSSION

       Pursuant to 28 U.S.C. § 2254, a prisoner may seek relief from a sentence on the

ground that the State court proceedings “resulted in a decision that was contrary to, or

involved an unreasonable application of, clearly established Federal law as determined by

the Supreme Court of the United States; or resulted in a decision that was based on an

unreasonable determination of the facts in light of the evidence presented in the State

court proceedings.” 28 U.S.C. § 2254(d)(1)-(2). However, the statute expressly

forecloses relief for the “ineffectiveness or incompetence of counsel during Federal or

State collateral post-conviction proceedings . . .” § 2254(i). “[T]here is no federal

constitutional right to the effective assistance of post-conviction counsel.” Christenson v.

Ault, 598 F.3d 990, 995-96 (8th Cir. 2010) (citing Coleman v. Thompson, 501 U.S. 722,

752-53 (1991)).

       Petitioner did not preserve on appeal and does not attempt to assert here any of his

underlying claims of ineffectiveness of plea counsel. Any such claims are therefore

procedurally defaulted. See Arnold v. Dormire, 675 F.3d 1082, 1087 (8th Circuit 2012)

(holding that appellate post-conviction counsel’s failure to preserve ineffectiveness

claims does not excuse procedural default). Rather, Petitioner asserts only claims of

ineffectiveness of post-conviction counsel, which are not cognizable in a federal habeas

framework. Jennings v. Groose, 4:94CV1349 CDP, 2015 WL 1475663, at *3 (E.D. Mo.

Mar. 31, 2015). Consequently, Petitioners first and second claims must be denied.

       For his third claim, as the Court understands it, Petitioner asserts that the prejudice

he has suffered as a result of post-conviction counsel’s ineffectiveness is a form of cruel

                                              5
    Case: 4:18-cv-01416-AGF Doc. #: 50 Filed: 06/14/21 Page: 6 of 7 PageID #: 453




and unusual punishment. Petitioner did not preserve this theory in state court

proceedings.7 Section 2254 requires that an “applicant has exhausted the remedies

available in the courts of the State . . .” § 2254(b)(1)(A). “Failure to raise a claim on

appeal from the denial of a post-conviction motion erects a procedural bar to federal

habeas review.” Jolly v. Gammon, 28 F.3d 51, 53 (8th Cir. 1994). As such, Petitioner’s

third claim is procedurally defaulted as well. Moreover, even were the claim properly

preserved, it remains premised on the same unavailing theory as his first two claims.

        A federal habeas court may reach the merits of procedurally defaulted claims

where the petitioner shows a miscarriage of justice. Dyson v. Dormire, 4:06CV971 CDP,

2009 WL 3164129, at *6 (E.D. Mo. Sept. 28, 2009) (citing Murray v. Carrier, 477 U.S.

478, 496 (1986)). This narrow exception is limited to extraordinary circumstances where

actual innocence can be demonstrated. Id. Such is not the case here. Petitioner

confirmed in the evidentiary hearing that he was under the influence of alcohol and

narcotics at the time of the accident. ECF No. 12-1 at 23-25.

        Evidentiary Hearing

        A district court “must hold an evidentiary hearing if the petitioner has alleged

disputed facts which, if proved, would entitle him to habeas relief.” Newton v. Kemna,

354 F.3d 776, 785 (8th Cir. 2004). The court may deny a hearing where it would not


7
        Petitioner’s appellate point relied on, constructed in accordance with Missouri Supreme
Court Rule 84.04(d), generically cites the Eighth Amendment as a basis for his claim of
ineffectiveness of post-conviction counsel, but he presents no analysis in the argument section of
his appellate brief. ECF No. 12-3. “A contention that is not supported with argument beyond
conclusions is considered abandoned.” Lattimer v. Clark, 412 S.W.3d 420, 423 (Mo. App. W.D.
2013).

                                                6
 Case: 4:18-cv-01416-AGF Doc. #: 50 Filed: 06/14/21 Page: 7 of 7 PageID #: 454




assist in resolving the petitioner’s claim. Id. Petitioner has not requested an evidentiary

hearing and the Court does not find one necessary here.

                                     CONCLUSION

       Accordingly,

       IT IS HEREBY ORDERED that Daniel Schaefer’s petition to vacate, set aside,

or correct his sentence under 28 U.S.C. § 2254 is DENIED.

       IT IS FURTHER ORDERED that a Certificate of Appealability will not issue.

A separate Judgment will accompany this Memorandum and Order.




                                          AUDREY G. FLEISSIG
                                          UNITED STATES DISTRICT JUDGE

Dated this 14th day of June 2021.




                                             7
